FILED
                              NOT FOR PUBLICATION                           DEC 02 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SUKHWINDER SINGH,                                No. 13-70101

               Petitioner,                       Agency No. A088-548-940

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Sukhwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998

(9th Cir. 2003) and we deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that even though Singh

suffered past persecution, Singh’s presumption of a well-founded fear of future

persecution was rebutted by evidence that he can reasonably relocate to another

part of India. See Melkonian v. Ashcroft, 320 F.3d 1061, 1070 (9th Cir. 2003)

(presumption is overcome where a preponderance of the evidence shows “that the

applicant can reasonably relocate internally to an area of safety”); Gonzalez-

Hernandez, 336 F.3d at 999 (a period of relocation without harm is “highly

relevant”). We reject Singh’s contention that the agency mischaracterized the

background documentation. See Gonzalez-Hernandez, 336 F.3d at 1000-01

(agency may rationally construe “an ambiguous or somewhat contradictory country

report”). Further, Singh fails to overcome the presumption that the agency

reviewed the evidence. See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th

Cir. 2000). Thus, Singh’s asylum claim fails.

      Because Singh did not demonstrate eligibility for asylum, it follows that he

did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

                                       2                                         13-70101
      Substantial evidence also supports the agency’s denial of CAT relief because

Singh failed to demonstrate it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to India. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we lack jurisdiction to review Singh’s contention that he is eligible

for humanitarian asylum because he failed to raise it before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                      13-70101